Dismissed and Memorandum Opinion filed April 9, 2009







Dismissed
and Memorandum Opinion filed April 9, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01037-CV
____________
 
MOHAMMED AHMED,
Appellant
 
V.
 
H. WAYNE WHITE,
Appellee
 

 
On Appeal from the 61st District
Court
Harris County ,
Texas
Trial Court Cause No.
2005-47695
 

 
M E M O R
A N D U M  O P I N I O N
This
appeal is from a judgment signed September 29, 2008.  On March 31, 2009, appellant
filed a motion to dismiss the appeal because the parties have resolved their
dispute.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Panel consists of Justices Anderson, Guzman, and Boyce.